Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 12/18/2020.  As directed by the amendment claim 7 & 16  is/are canceled, claims  1 and 11 are amended. Claims  1-6, 8-15 and 17-19 are currently pending.
Response to Arguments
Applicant's arguments filed on 12/18/2020 with respect to 35 U.S.C. §102(b) rejection of claim(s) 1-4, 8, 10-13, 17 and 19 have been fully considered. Applicant has amended the independent claims 1 and 11 and added the subject matter from claims 7 and 16 respectively. Claims 7 and 16 were previously rejected over US2010/0331830 by Bischoff et al. in view of  US 6,325,792 to Swinger et al.   
Applicant sated in the remarks, the portion of Swinger which was relied upon to teach the claimed range (4mm to 8mm) for the diameter of the lenticular cut is actually used for corneal button removal, by cited (Fig.15U) from Swinger’s disclosure, then  argued, Swinger fails to teach or suggest that limitation.
Examiner does not fully agree with that assertion, because Swinger discloses a system and method of corneal incision using laser for refractive correction, and showed different types and shapes of incisions performed on corneal tissue, as shown in (Figs.15A-15Z). One of the possible incision, shown in (Fig.15R) has a lenticular shape (210), which is ablated as recited in (Col-30, lines:38-40), and the diameter of that lenticule (D9) typically in the range of 3mm-6mm (Col-31, lines:12-16).

With that the Examiner concludes, the arguments are not persuasive, however previous 35 U.S.C. §102(b) rejection of claims 1 & 11 are no longer applicable after their amendment, as such §102(b) rejection of independent claims 1 & 11 and their dependent claims have been withdrawn, and will be rejected under 35 U.S.C. §103(a).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 10-14, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the publication (US 2010/0331830 A1) by Bischoff et al. in view of the patent (US 6325792 B1) to Swinger et al.
Regarding claims 1 and 11 a system for producing control data for controlling a laser so as to produce at least one cutting surface in a cornea of an eye of a patient (Title & Abstract) recites, a treatment system and method of surgical correction of hyperopia using a laser device which uses a control data for cutting a posterior surface and an anterior surface for isolating a lenticule shaped volume from eye, 
the system comprising: a non-transitory computer readable medium having stored thereon instructions for: establishing a geometry of a lenticule cut (¶:[0027-0028] recites, the system and method according to the invention for preparing the control data for generating the pattern of different surface to be cut in the cornea of a patient to create a lenticular geometry without human participation by instructions executed by a computer which determines the control data from proper inputs);

    PNG
    media_image1.png
    372
    1062
    media_image1.png
    Greyscale

establishing a geometry of a cap cut running substantially parallel to a surface of the cornea the above figure (annotated from Fig.9b of Bischoff), shows the cross sectional view of a cornea where a geometry of cap cut (19) is performed which is substantially parallel to the exterior surface of the cornea (15);
establishing a geometry of an external opening cut arranged outside an optical zone of the eye of the patient (Fig.9b) further shows a geometry of cut (22) to create an opening from the corneal surface, the location of that cut is outside of the optical zone of the eye; 
and establishing a geometry of an access cut to connect the cap cut to the external opening cut (Fig.9b) as shown above, shows the geometry of an access cut connecting the cap cut (19) with the external opening cut (22).
wherein the lenticule cut and the cap cut are circular or oval shaped and have a diameter of 4 to 8 mm.
However, Swinger discloses ophthalmic laser surgical instrument and method for making incision in cornea for change in refraction (Abstract), wherein he teaches, wherein he teaches a  typical cornea is 12-13 mm in diameter (Col-32, line:37). 
Swinger teaches, different types and shapes of incisions performed on corneal tissue, as shown in (Figs.15A-15Z). One of the possible incision is a lenticle (210),  shown in (Fig.15R) with circular shape, also recited in (Col-30, lines:38-40), the diameter of that lenticule (D9) typically in the range of 3mm-6mm (Col-31, lines:12-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to know by the inventor the typical diameter of a cornea and the typical diameter of lenticular volume to be removed for making the necessary correction needs to be in the range of 3-6 mm, as taught by Swinger.
Regarding claim-2 Bischoff in view of Swinger discloses the limitations of claim-1, Bischoff further discloses a laser system comprising the laser, wherein the laser is configured to produce the cap cut, the external opening cut, and the access cut (¶:[0093] recites pulsed laser radiation is used for creating a lenticular volume by producing a cap cut (19), external opening cut (22) and an access cut, also shown in the annotated (Fig.9b) above.
Regarding claims 3 and 12 Bischoff in view of Swinger discloses the limitations of claims 1 and 11 respectively, Bischoff further discloses wherein the cap cut is at least as large as a diameter of a lenticule to be removed from the eye of the patient 
Regarding claims 4 and 13 Bischoff in view of Swinger discloses the limitations of claims 1 and 11 respectively, Bischoff further discloses wherein the access cut is strip-shaped or in the shape of a segment of a circle (Fig.9a) shows with a dotted line of the circular area which corresponds to area of the access cut which joins the cap cut (19) with the edge cut (22), and (¶:[0093] recites, the edge cut does not extend all the way round an angle of 360 degree), the edge cut (22) is considered equivalent to the external opening cut of the present invention for the rejection of claims 1 and 11 above.
Regarding claims 5 and 14 Bischoff in view of Swinger discloses the limitations of claims 1 and 11 respectively, Bischoff does not explicitly recites wherein the external opening cut is tunnel shaped, however recites in (¶:[0093] with respect to (Fig.8) the lenticular volume (18) is extracted from the cornea through the edge cut (22) in a direction (23) and further recites: the edge cut does not extend all the way round an angle of 360 degree, that is the opening cut (22) works as a tunnel for removing the lenticular volume. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Bischoff to use the opening cut which has a shape of semicircular slit which is connected to the lenticular volume through a tunnel shaped access for its removing the lenticule from the eye.
Regarding claims 8 and 17 Bischoff in view of Swinger discloses the limitations of claims 1 and 11 respectively, Bischoff further discloses wherein the lenticule cut isolates a lenticule volume having the geometry such that its removal from the eye of the patient will induce a refraction correction (¶:[0013] recites removal of lenticule shaped cut will cause correction of myopia), myopia is a refraction correction.
Regarding claims 10 and 19 Bischoff in view of Swinger discloses the limitations of claims 1 and 11 respectively, Bischoff further discloses wherein the geometries of one or more of the lenticule cut, the cap cut, the external opening cut, and the access cut are determined based on data of a refraction correction of the eye of the patient (¶:[0091-0092]) recites the creating the geometry of the lenticular volume using cap cut, external opening cut and access cut, and removing that lenticular volume from the eye causes the refraction correction of the patient’s eye.
Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bischoff et al. in view of Swinger et al. and further in view of the publication (US 2011/0319876 A1) by Feingold.
Regarding claims 6 and 15 Bischoff in view of Swinger discloses the limitations of claims 1 and 11 respectively. Bischoff or Swinger does not explicitly recites wherein the access cut includes two parallel edges and is situated at a depth of less than  300μm.
However, Feingold discloses a method for using a laser to create a pocket in a patient's cornea, where the shape of the pocket can be determined by software to custom program a three-dimensional path of the laser (Abstract).
Wherein Feingold teaches (¶:[0040] an entry channel-234 is formed in order to allow the insertion of the intra corneal lens into the corneal pocket-229) also shown in (Figs, 7 & 8B) the channel (234) has two parallel edges.      
 Feingold further teaches, the corneal pocket can be positioned at a depth in a range of approximately 220 microns to 350 microns, as recited in (¶:[0008]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify circular access cut used by Bischoff to a channel shaped access cut which has two parallel edges, as taught by Feingold (¶:[0040]) which will cause less amount of incision in corneal tissue.
	Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bischoff et al. in view of Swinger et al. and further in view of the publication (US 2014/0128857 A1) by Wottke et al.
Regarding claims 9 and 18 Bischoff in view of Swinger discloses the limitations of claims 1 and 11 respectively. 
Bischoff or Swinger does not explicitly recites wherein the removal of the lenticule induces a change of refraction of between+ 10 dpt and -20 dpt.
However, Wottke discloses a treatment device for eye surgery which produces at least two cutting planes in a cornea of the eye to cut a lenticular volume using a laser unit, the device has a calculation module for establishing cornea cutting planes based on data of a refraction correction (Abstract), wherein Wottke teaches removal of the lenticule induces a change of refraction of between +10 diopter and -20 diopter, as recited in (¶:[0029]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Bischoff to cut a lenticular volume with a thickness to make a refraction correction between (+10 and -20) diopter, as taught by Wottke, (¶:[0029]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792